DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1 recites the limitation “wherein the at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing” twice.
Claims not specifically referenced are objected to based on their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 recite “one of the stacked reinforcing plates is closer to the at least one of the two rings to which”. Closer is a comparative term, but the claims do not state what the one of the stacked reinforcing plates is closer than. As such the claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobsen et al. (US PGPub 2015/0086359), hereinafter “Jacobsen”.
Regarding claim 1, Jacobsen discloses a pitch bearing (52) (¶31) comprising:
at least two rings (54/56), each of the at least two rings being attached to a first or second wind turbine component, the first wind turbine component being a blade (20) and the second wind turbine component being hub (18) (¶¶28,31); and
at least one bearing reinforcement (100) attached to at least one of the two rings (¶¶31,37),
wherein the at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing (¶37),
wherein the at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing (¶37),
wherein the at least one bearing reinforcement comprises two ends (104) and a central part (102) disposed between the ends in a circumferential direction of the pitch bearing wherein the bearing reinforcement thickness of the at least one bearing reinforcement is variable along the circumferential direction of the pitch bearing from the ends towards the central part of the at least one bearing reinforcement (See Fig. 5,9; ¶¶37-39), and 
wherein the at least one bearing reinforcement is attached to at least one of the two rings such that, in use, the at least one of the two rings is disposed, along the axial direction of the pitch bearing, between the at least one bearing reinforcement and the wind turbine component to which the at least one of the two rings is attached (See Fig. 3,4; ¶¶31-34).

Regarding claim 2, Jacobsen discloses the bearing reinforcement thickness of the at least one bearing reinforcement reaches a maximum reinforcement thickness in the central part of the at least one bearing reinforcement (See Fig. 5,9; ¶¶37-39).

Regarding claim 3, Jacobsen discloses the bearing reinforcement thickness of the at least one bearing reinforcement is variable along the circumferential direction of the pitch bearing from the ends towards the central part of the at least one bearing reinforcement in a symmetrical manner (See Fig. 5,9; ¶¶37-39).

Regarding claim 4, Jacobsen discloses the at least one bearing reinforcement is attached to at least one of the two rings such that a maximum reinforcement thickness is located coinciding with an area of the pitch bearing subjected to the highest stresses or deformations in the pitch bearing (¶¶6,34).

Regarding claim 5, Jacobsen discloses the bearing reinforcement thickness is variable in the circumferential direction of the pitch bearing in a continuous manner in at least a part of the at least one bearing reinforcement (See Fig. 5,9; ¶¶37-39).

Regarding claim 5, Jacobsen discloses the at least one bearing reinforcement comprises recesses (106) in correspondence with bolts to provide a flat surface to support bolt heads (¶42).

Regarding claim 7, Jacobsen discloses the at least one bearing reinforcement thickness is variable in the circumferential direction of the pitch bearing in a discontinuous manner (¶¶40-41).

Regarding claim 8, Jacobsen discloses the at least one bearing reinforcement comprises at least two stacked reinforcing plates (¶40).

Regarding claim 9, Jacobsen discloses each one of the at least two stacked reinforcing plates has a different longitudinal dimension and is stacked along a different angular sector over the at least one of the two rings to which the at least one bearing reinforcement is attached (See Fig. 10,11; ¶40).

Regarding claim 10, Jacobsen discloses one of the stacked reinforcing plates is closer to the at least one of the two rings to which the at least one bearing reinforcement is attached and wherein the longitudinal dimension of the stacked reinforcing plate closer to the at least one of the two rings to which the at least one bearing reinforcement is attached is greater than the longitudinal dimension of the at least other stacked reinforcing plate such that it extends along a greater angular sector over the at least one of the two rings to which the at least one bearing reinforcement is attached (See Fig. 3,10,11).

Regarding claim 11, Jacobsen discloses one of the stacked reinforcing plates is closer to the at least one of the two rings to which the at least one bearing reinforcement is attached (See Fig. 3,11) and wherein a thickness of the stacked reinforcing plate closer to the at least one of the two rings to which the at least one bearing reinforcement is attached is greater than a thickness of the at least other stacked reinforcing plate (See Fig. 11).

Regarding claim 13, Jacobsen discloses the stacked reinforcing plates have substantially the same thickness (¶40).

Regarding claim 14, Jacobsen discloses a width of the at least one bearing reinforcement is substantially equal to a width of the at least one of the two rings to which the at least one bearing reinforcement is attached (¶36).

Regarding claim 16, Jacobsen discloses the at least two rings comprise an outer ring and an inner ring, wherein the at least one bearing reinforcement is attached to the outer ring (¶34).

Regarding claim 17, Jacobsen discloses the outer ring is attached to the hub, wherein the at least one bearing reinforcement is attached to a planar surface of the outer ring opposite to a planar surface closer to the hub (¶36).

Regarding claim 18, Jacobsen discloses wind turbine comprising the pitch bearing according to claim 1 (¶26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen
Regarding claim 12, Jacobsen discloses one of the stacked reinforcing plate is closer to the at least one of the two rings to which the at least one bearing reinforcement is attached (See Fig. 3,10,11).
Jacobsen is silent regarding a thickness of the stacked reinforcing plate closer to the at least one of the two rings to which the at least one bearing reinforcement is attached is smaller than a thickness of the at least other stacked reinforcing plate.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to a thickness of the stacked reinforcing plate closer for the at least one of the two rings to which the at least one bearing reinforcement is attached is smaller than a thickness of the at least other stacked reinforcing plate since it requires choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Hansen et al. (US PGPub 2007/0104577), hereinafter “Hansen”.
Regarding claim 15, Jacobsen discloses the pitch bearing is a rolling element bearing (¶32).
Jacobsen is silent regarding at least one bearing reinforcement is located coinciding with an area of the pitch bearing near to the position of an orifice for the insertion of the rolling element.
However, Hansen teaches a pitch bearing (1) wherein the pitch bearing is a rolling element bearing and comprises an orifice (55) for the insertion of the rolling element (¶¶21,25).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Jacobsen, by the pitch bearing comprises orifice for the insertion of the rolling element, as taught by Hansen, for the purpose of providing means of loading rolling elements (¶25,30). The combination of Jacobsen and Hansen would result in the at least one bearing reinforcement being located coinciding with an area of the pitch bearing near to the position of the orifice as Jacbsen teaches the reinforcement being located on the outer ring and Hansen teaches the orifice being located on the outer ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747